The note was not a valid contract until it was negotiated and delivered to the plaintiff for value. Jameson was not entitled to notice of non-payment. He was liable to the plaintiff, *Page 175 
not as endorser, but as maker. Martin v. Boyd, 11 N.H. 385; Benton v. Willard, 17 N.H. 593; Currier v. Fellows, 27 N.H. 366; Phillips v. Johnson,64 N.H. 393, 400. On the facts found, it is immaterial that, for the purpose of giving the plaintiff title to the note, Williams endorsed it above the name of Jameson.
Judgment for the plaintiffs.
SMITH, J., did not sit: the others concurred.